  Case 13-46480         Doc 34     Filed 04/03/19 Entered 04/03/19 07:36:57              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-46480
         Stacey LYNN Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/03/2013.

         2) The plan was confirmed on 03/03/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/28/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $131,594.17.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-46480       Doc 34        Filed 04/03/19 Entered 04/03/19 07:36:57                    Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $11,986.02
       Less amount refunded to debtor                            $226.02

NET RECEIPTS:                                                                                  $11,760.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $455.21
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $455.21

Attorney fees paid and disclosed by debtor:                  $955.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                Class    Scheduled      Asserted       Allowed         Paid         Paid
ATLAS ACQUISITIONS LLC           Unsecured           0.00        509.90         509.90        358.87        0.00
Autonation Financial             Unsecured           0.00           NA             NA            0.00       0.00
Comenity Bank                    Unsecured         411.00           NA             NA            0.00       0.00
DEBT RECOVERY SOLUTION           Unsecured         377.50        377.50         377.50        265.76        0.00
EOS CCA                          Unsecured         696.31           NA             NA            0.00       0.00
GECRB/JC Penny                   Unsecured           0.00           NA             NA            0.00       0.00
HSBC TAXPAYER FINANCIAL SVCS     Unsecured           0.00           NA             NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Unsecured      3,052.81       3,052.81       3,052.81      2,149.14        0.00
NAVIENT SOLUTIONS INC            Unsecured     13,171.00     69,240.16      69,240.16            0.00       0.00
NO IL Emergency & Occupational   Unsecured         181.00           NA             NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured          56.00           NA             NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         758.00        757.50         757.50        533.27        0.00
Primary Finc                     Unsecured         653.00           NA             NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         411.59         411.59        289.75        0.00
QUANTUM3 GROUP LLC               Unsecured         408.00        408.86         408.86        287.83        0.00
RJM ACQUISITIONS                 Unsecured         464.00           NA             NA            0.00       0.00
RJM ACQUISITIONS                 Unsecured           0.00        464.15         464.15        326.67        0.00
SALLIE MAE                       Unsecured      1,670.00            NA             NA            0.00       0.00
SALLIE MAE                       Unsecured      2,192.00            NA             NA            0.00       0.00
SALLIE MAE                       Unsecured     10,562.00            NA             NA            0.00       0.00
SALLIE MAE                       Unsecured      9,595.00            NA             NA            0.00       0.00
SALLIE MAE                       Unsecured      8,944.00            NA             NA            0.00       0.00
SALLIE MAE                       Unsecured      8,500.00            NA             NA            0.00       0.00
SALLIE MAE                       Unsecured      5,819.00            NA             NA            0.00       0.00
SALLIE MAE                       Unsecured      5,796.00            NA             NA            0.00       0.00
SALLIE MAE                       Unsecured      1,911.00            NA             NA            0.00       0.00
SEARS/CBNA                       Unsecured           0.00           NA             NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         589.00        589.89         589.89        415.27        0.00
SYSTEMS & SERVICES TECH INC      Unsecured            NA       5,672.33       5,672.33      3,993.25        0.00
UNITED STUDENT AID FUNDS INC     Unsecured      2,865.00       3,813.96       3,813.96      2,684.98        0.00
WEST SUBURBAN MEDICAL CENTER     Unsecured         150.00           NA             NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 13-46480         Doc 34      Filed 04/03/19 Entered 04/03/19 07:36:57                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $85,298.65         $11,304.79              $0.00


Disbursements:

         Expenses of Administration                               $455.21
         Disbursements to Creditors                            $11,304.79

TOTAL DISBURSEMENTS :                                                                      $11,760.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
